Fourth Court of Appeals
                                   San Antonio, Texas

                                       September 25, 2020

                                       No. 04-20-00476-CR

                                    Mario Alberto ALEJOS,
                                           Appellant
                                              v.
                                   THE STATE OF TEXAS,
                                           Appellee

                  From the County Court at Law No. 14, Bexar County, Texas
                                   Trial Court No. 566141
                            Honorable Carlo Key, Judge Presiding


                                         ORDER

        The trial court imposed sentence in the underlying cause on June 13, 2018. A motion for
new trial or a notice of appeal was due on July 13, 2018. Tex. R. App. P. 26.2(a)(1). Appellant
filed a pro se notice of appeal and motion for new trial on September 11, 2020.

       A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record, it
appears that the notice of appeal was untimely filed.

       It is therefore ORDERED that appellant show cause in writing no later than October 2,
2020 why this appeal should not be dismissed for lack of jurisdiction. See id.; see also Ater v.
Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time appeal from final
felony conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the
Texas Code of Criminal Procedure). If appellant does not timely respond, this appeal will be
dismissed for lack of jurisdiction.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court